Exhibit 10.1

YRC WORLDWIDE INC.

SUPPLEMENTAL EXECUTIVE PENSION PLAN

(Effective January 1, 2005)



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

SUPPLEMENTAL EXECUTIVE PENSION PLAN

Table of Contents

 

         Page

ARTICLE 1

  DEFINITIONS    3

1.1

  “Actuarial Equivalent” or “Actuarial Equivalence”    3

1.2

  “Administrative Document”    3

1.3

  “Administrator”    3

1.4

  “Affiliated Employer”    3

1.5

  “Annuity Starting Date”    3

1.6

  “Beneficiary”    3

1.7

  “Board”    3

1.8

  “Business Combination”    3

1.9

  “Change in Control”    3

1.10

  “Change in Payment Election”    4

1.11

  “Code”    4

1.12

  “Committee”    4

1.13

  “Company”    4

1.14

  “Continuing Director”    4

1.15

  “Earliest Retirement Date”    4

1.16

  “Effective Date”    4

1.17

  “Eligible Employee”    4

1.18

  “Employee”    5

1.19

  “Existing ASD”    5

1.20

  “Grandfathered Accrued Benefits”    5

1.21

  “Ineligible Participant”    5

1.22

  “Initial Payment Election”    5

1.23

  “New ASD”    5

1.24

  “Non-Grandfathered Accrued Benefits”    5

1.25

  “Normal Retirement Date”    5

1.26

  “Participant”    5

1.27

  “Participating Employer”    5

1.28

  “Plan Year”    5

1.29

  “Present Value”    5

1.30

  “QDRO”    5

1.31

  “Replaced Plans”    5

1.32

  “Roadway”    6

1.33

  “Roadway 401(a)(17) Plan”    6

1.34

  “Roadway Excess Plan”    6

1.35

  “Roadway Pension Plan”    6

1.36

  “Roadway Services SERPs”    6

1.37

  “Separation from Service”    6

1.38

  “SEPP”    6

 

i



--------------------------------------------------------------------------------

1.39

   “SEPP Annuity Starting Date”    6

1.40

   “SEPP Benefit”    6

1.41

   “Sponsor”    6

1.42

   “Spouse”    6

1.43

   “Surviving Spouse”    6

1.44

   “Transferree SRP”    6

1.45

   “Transition Benefits”    7

1.46

   “Underlying Pension Plan”    7

1.47

   “Yellow Agreements”    7

1.48

   “Yellow Pension Plan”    7 ARTICLE 2    PARTICIPATION IN THE PLAN    8

2.1

   Participation    8

2.2

   Termination of Participation    8 ARTICLE 3    SEPP BENEFITS    9

3.1

   SEPP Benefit Amount    9

3.2

   Grandfathered Accrued Benefits    10

3.3

   Transition Benefits—Pre-2007 SEPP Annuity Starting Dates    10

3.4

   Manner of Payment    11

3.5

   Time of Payment    12

3.6

   Payment Elections    12

3.7

   Miscellaneous SEPP Benefit Rules    13

3.8

   Replacement of Replaced Plans    14 ARTICLE 4    FUNDING    15

4.1

   General Funding    15

4.2

   Corporate Obligation    15 ARTICLE 5    GENERAL MATTERS    16

5.1

   Amendments    16

5.2

   Termination    16

5.3

   Certifications    16 ARTICLE 6    PLAN ADMINISTRATION    17

6.1

   SEPP Administrator    17

6.2

   Powers of the Administrator    17

6.3

   Claims Procedure    17

6.4

   Expenses    20

6.5

   Standard of Judicial Review    20 ARTICLE 7    ADOPTION OF PLAN BY OTHER
EMPLOYERS    21

7.1

   Adoption Procedure    21

7.2

   Effect of Plan Amendment    21

7.3

   Powers Reserved by Sponsor    21

7.4

   Termination of Participation    21

7.5

   Single Plan    22

 

ii



--------------------------------------------------------------------------------

7.6

  No Joint Venture Implied    22 ARTICLE 8   MISCELLANEOUS    23

8.1

  SEPP Not a Contract of Employment    23

8.2

  No Rights Under SEPP Except as Set Forth Herein    23

8.3

  Other Benefit Plans    23

8.4

  Withholding of Taxes    23

8.5

  Severability    23

8.6

  Defined Terms    24

8.7

  Rules of Document Construction    24

8.8

  Service of Process    24

8.9

  Limited Benefits    24

8.10

  Errors in Computations    24

8.11

  Payments to Minors and Incompetents    25

8.12

  Non-Alienation of Benefits    25

8.13

  References To Laws    25

8.14

  Governing Law    25

8.15

  ERISA Status    25

8.16

  Internal Revenue Code Status    25

 

iii



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

SUPPLEMENTAL EXECUTIVE PENSION PLAN

PREAMBLE

The Company maintains the Yellow Corporation Pension Plan (the “Yellow Pension
Plan”) for the purpose of providing retirement benefits to certain eligible
employees. The Yellow Pension Plan is subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and is intended to qualify as a
defined benefit retirement plan under section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”). Sections 401(a)(16), 401(a)(17) and 415
of the Code limit the amount of benefits that may be provided to participants
under the Yellow Pension Plan.

Sections 3(36) and 4(b)(5) of ERISA recognize and authorize the establishment of
an unfunded, nonqualified plan of deferred compensation maintained by an
employer solely for the purpose of providing benefits for employees in excess of
the limitations on benefits imposed under section 415 of the Code. Sections 201,
301, and 401 of ERISA also recognize the creation of an unfunded plan maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees. The Company has
entered into deferred compensation agreements with certain executives of the
Company to provide benefits not payable from the Yellow Pension Plan due to
limits imposed by the Code (the “Yellow Agreements”).

On December 11, 2003, the Company acquired Roadway Corporation, which became
Roadway LLC (“Roadway”), a subsidiary of the Company. Roadway maintains the
Roadway LLC Pension Plan (the “Roadway Pension Plan”) for the purpose of
providing retirement benefits to certain eligible employees. The Roadway Pension
Plan is subject to ERISA and is intended to qualify as a defined benefit
retirement plan under section 401(a) of the Code. Sections 401(a)(16),
401(a)(17) and 415 of the Code limit the amount of benefits that may be provided
to participants under the Yellow Pension Plan.

Roadway has established the Roadway Corporation 401(a)(17) Benefit Plan (the
“Roadway 401(a)(17) Plan”). The purpose of the Roadway 401(a)(17) Plan is to
provide to certain of the highly compensated employees of Roadway benefits they
would receive under the terms of certain defined benefit pension plans,
including the Roadway Pension Plan, but for the limit on the amount of
compensation that may be taken into account under such plans due to the
application of section 401(a)(17) of the Code. The Roadway 401(a)(17) Plan
includes the Roadway Corporation Administrative Document for Excess Plan and
401(a)(17) Benefit Plan (the “Administrative Document”).

Roadway also has established the Roadway Corporation Excess Plan (the “Roadway
Excess Plan”). The purpose of the Roadway Excess Plan is to provide to certain
of the employees of Roadway benefits they would receive under the terms of
certain defined benefit pension plans, including the Roadway Pension Plan, but
for the limit on the benefits payable under such pension plans due to the
application of section 415 of the Code. The Roadway Excess Plan includes the
Administrative Document.



--------------------------------------------------------------------------------

The Company is adopting this plan, the YRC Worldwide Inc. Supplemental Executive
Pension Plan (the “SEPP”) effective as of January 1, 2005, to restate,
consolidate and replace the Yellow Agreements, the Roadway 401(a)(17) Plan, the
Roadway Excess Plan and the Administrative Document for active employees, to
expand distribution alternatives and to comply with section 409A of the Code

 

2



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

As used in this SEPP, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Actuarial Equivalent” or “Actuarial Equivalence” means a benefit of
equivalent value to another benefit otherwise payable in a different form and/or
at a different time under the SEPP, determined by using the interest and
mortality assumptions specified by the Administrator for determining actuarial
equivalence.

1.2 “Administrative Document” means the Roadway Corporation Administrative
Document for Excess Plan and 401(a)(17) Benefit Plan.

1.3 “Administrator” shall mean the Committee or each party to whom the Committee
has delegated any of its responsibilities.

1.4 “Affiliated Employer” means any business entity that is member of the
Company’s controlled group of corporations, trades or businesses under common
control or affiliated service group as determined under sections 414(b), (c) and
(m) of the Code; and any other entity required to be aggregated with the Company
pursuant to regulations under section 414(o) of the Code. An entity shall be
considered an Affiliated Employer only during the period it meets one of the
foregoing criteria.

1.5 “Annuity Starting Date” means the first day of the first period for which an
amount is payable under an Underlying Pension Plan, this SEPP, a Replaced Plan
or the Roadway Services SERPs, as the context requires, as an annuity or in any
other form, regardless of whether such amount is in fact paid on such day.

1.6 “Beneficiary” means the “Beneficiary” of the Participant, as determined
under the Underlying Plan in which the Participant participates. If the
Participant participates in more than one Underlying Plan, the Participant’s
Beneficiary under the SEPP shall be Beneficiary designated on the Participant’s
most recent beneficiary designation under the Underlying Plans, and, if none,
the Participant’s Surviving Spouse and, if none, the Participant’s estate.

1.7 “Board” means the Board of Directors of the Company.

1.8 “Business Combination” means any transaction that is referred to as such in
the Certificate of Incorporation of the Company, as amended.

1.9 “Change in Control” means the occurrence of one or more of the following
events:

(a) a third person, including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the Exchange Act), purchases or
otherwise acquires shares of the Company after the date of this Agreement that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company;

 

3



--------------------------------------------------------------------------------

(b) a third person, including a group as defined in Section 13(d)(3) of the
Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the date of this Agreement and as a result
thereof becomes the beneficial owner of shares of the Company having 35% or more
of the total number of votes that may be cast for election of directors of the
Company; or

(c) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company during any 12-month period.

1.10 “Change in Payment Election” shall have the meaning described in
Section 3.6(b).

1.11 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.12 “Committee” means the Compensation Committee of the Board.

1.13 “Company” means YRC Worldwide Inc., a Delaware corporation, and any
successor thereto. Unless the context requires a different meaning, each
reference to Company also includes a reference to each Participating Employer.

1.14 “Continuing Director” means a director of the Company who meets the
definition of Continuing Director contained in the Certificate of Incorporation
of the Company, as amended.

1.15 “Earliest Retirement Date” means the earliest Annuity Starting Date
following the date of the Participant’s Separation from Service that would apply
to the Participant under the terms of the applicable Underlying Pension Plan, if
the Participant and his or her Spouse made any and all elections or consents
necessary to cause such Annuity Starting Date to be as early as possible. For
purposes of this definition, the terms of the Underlying Pension Plans with
respect to the definition of “Earliest Retirement Date” as in effect on the
Effective Date shall apply and any amendments to the Underlying Pension Plans
adopted after the Effective Date shall be disregarded.

1.16 “Effective Date” means January 1, 2005.

1.17 “Eligible Employee” means an Employee of a Participating Employer who is
among a select group of management or highly compensated employees as determined
by the Committee, and is a participant in an Underlying Pension Plan, other than
William D. Zollars or Donald G. Barger, Jr.

 

4



--------------------------------------------------------------------------------

1.18 “Employee” means any person who is employed by the Company or an Affiliated
Employer and who is classified by the Company or an Affiliated Employer as a
common law employee. The Company or Affiliated Employer’s employment
classification of a person shall be binding and controlling and shall apply
regardless of any contrary classification of such person by the Internal Revenue
Service, the Department of Labor or any other person or entity.

1.19 “Existing ASD” shall have the meaning described in Section 3.6(b).

1.20 “Grandfathered Accrued Benefits” means benefits accrued under the Replaced
Plans that were both accrued and vested as of December 31, 2004.

1.21 “Ineligible Participant” means a Participant who no longer satisfies any
SEPP eligibility criterion or is designated by the Committee as no longer being
eligible to be a Participant.

1.22 “Initial Payment Election” shall have the meaning described in Section 3.6.

1.23 “New ASD” shall have the meaning described in Section 3.6(b).

1.24 “Non-Grandfathered Accrued Benefits” means all benefits accrued under the
Replaced Plans that are not Grandfathered Accrued Benefits.

1.25 “Normal Retirement Date” means the Participant’s “Normal Retirement Date,”
as that term is defined in the relevant Underlying Pension Plan; except that, in
the case of the Roadway Pension Plan, “Normal Retirement Date” shall be the day
immediately preceding the date prescribed by the Roadway Pension Plan. For
purposes of this definition, the terms of the Underlying Pension Plans with
respect to the definition of “Normal Retirement Date” as in effect on the
Effective Date shall apply and any amendments to the Underlying Pension Plans
adopted after the Effective Date shall be disregarded.

1.26 “Participant” means any Eligible Employee who satisfies the conditions for
participation in the SEPP set forth in Section 2.1.

1.27 “Participating Employer” means the Company and any other Affiliated
Employer which participates in the SEPP with the permission of the Company.

1.28 “Plan Year” means the calendar year.

1.29 “Present Value” means the present value of a Participant’s or Beneficiary’s
unpaid benefit calculated by using the mortality and interest rate assumptions
applicable to lump sum payments specified by the Administrator for determining
Actuarial Equivalence.

1.30 “QDRO” means a “qualified domestic relations order” (within the meaning of
section 414(p) of the Code).

1.31 “Replaced Plans” means the Roadway 401(a)(17) Plan, Roadway Excess Plan and
Yellow Agreements, each as in effect on October 3, 2004. For purposes of this
SEPP, the Replaced Plans shall be deemed to provide that no benefits shall
accrue, and no additional vesting shall be earned, after December 31, 2004.

 

5



--------------------------------------------------------------------------------

1.32 “Roadway” means Roadway LLC.

1.33 “Roadway 401(a)(17) Plan” means the Roadway Corporation 401(a)(17) Benefit
Plan, including the Administrative Document.

1.34 “Roadway Excess Plan” means the Roadway Corporation Excess Plan, including
the Administrative Document.

1.35 “Roadway Pension Plan” means the Roadway LLC Pension Plan, as amended from
time to time.

1.36 “Roadway Services SERPs” means the Roadway Services, Inc. 401(a)(17)
Benefit Plan and the Roadway Services, Inc. Excess Plan.

1.37 “Separation from Service” means a separation from service with the Company
and all Affiliated Employers within the meaning of section 409A(a)(2)(A)(i) of
the Code.

1.38 “SEPP” means the YRC Worldwide Inc. Supplemental Executive Pension Plan as
set forth in this document and as it may be amended from time to time.

1.39 “SEPP Annuity Starting Date” means the annuity starting date described in
Section 3.4.

1.40 “SEPP Benefit” means the monthly benefit with respect to a Participant
described in Section 3.1.

1.41 “Sponsor” means YRC Worldwide Inc., a Delaware corporation, and any
successor thereto.

1.42 “Spouse” means, as determined under the Code or other federal law, the
legally married husband or wife of the Participant at the earlier of his or her
date of death or the date benefits commence to the Participant under this Plan.
To the extent required by a QDRO, the term “Spouse” shall include the former
husband or wife of the Participant.

1.43 “Surviving Spouse” means the person to whom the Participant is married
under applicable local and federal law on the date of the Participant’s death
and who is living immediately following the Participant’s date of death. In
addition, to the extent provided in a QDRO, a surviving former Spouse of a
Participant will be treated as the Surviving Spouse of the Participant, and to
the extent any current Spouse of the Participant will not be treated as a
Surviving Spouse of the Participant.

1.44 “Transferree SRP” means the YRC Worldwide Inc. Transferred Executives
Supplemental Retirement Plan.

 

6



--------------------------------------------------------------------------------

1.45 “Transition Benefits” mean Non-Grandfathered Accrued Benefits payable under
a Replaced Plan with an Annuity Starting Date that would have occurred with
respect to a Participant during 2005 or 2006 under a Replaced Plan.

1.46 “Underlying Pension Plan” means one of the Yellow Pension Plan and the
Roadway Pension Plan, and “Underlying Pension Plans” means both the Yellow
Pension Plan and the Roadway Pension Plan.

1.47 “Yellow Agreements” means those certain deferred compensation agreements
with certain executives of the Company to provide benefits not payable from the
Yellow Pension Plan due to limits imposed by the Code.

1.48 “Yellow Pension Plan” means the Yellow Corporation Pension Plan, as amended
from time to time.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION IN THE PLAN

2.1 Participation

Each participant in the Replaced Plans as of December 31, 2004, and each other
Eligible Employee who, as of that date, has been designated by the Committee as
being eligible for the SEPP shall be a Participant on January 1, 2005. Any other
Eligible Employee shall become a Participant on the date specified by the
Committee. Notwithstanding the foregoing, the Administrator may determine that
any otherwise Eligible Employee shall not become a Participant unless the
Administrator receives, by the deadline set by the Administrator, a properly
completed and executed SEPP participation agreement in the form specified by the
Administrator, and the Administrator is not required to exercise this discretion
uniformly with respect to any individuals.

2.2 Termination of Participation

Each Participant shall continue to participate in the SEPP unless the
Participant no longer satisfies any SEPP eligibility criterion or is designated
by the Committee as an Ineligible Participant.

 

8



--------------------------------------------------------------------------------

ARTICLE 3

SEPP BENEFITS

3.1 SEPP Benefit Amount

The SEPP Benefit of a Participant or the Participant’s Surviving Spouse (as the
case may be) for any month, beginning as of the SEPP Annuity Starting Date,
shall be equal to the sum of “(a)” minus “(b)” minus “(c)” where:

(a) is the amount of the monthly benefit(s) that would be payable with respect
to such Participant under the Underlying Pension Plans and Transferee SRP (if
applicable) for such month, if the Participant’s accrued benefit under such
plans were determined without applying the provisions of the plans that are
required by sections 401(a)(17) (the “Compensation Limit”) and 415 (the “Benefit
Limit”) of the Code (the aggregate accrued benefit under this Section 3.1(a) is
referred to as the “Unlimited Accrued Benefit”);

(b) is the monthly benefit(s) payable or that would be payable with respect to
such Participant under the Underlying Pension Plans and Transferee SRP, if
applicable, for such month; and

(c) is the amount of the monthly benefit(s), if any, payable with respect to
such Participant under the Replaced Plans for such month.

For purposes of determining (a), (b), (c) and (d), the following rules shall
apply:

(i) the Participant’s beneficiary under the Underlying Pension Plan or
Transferee SRP shall be deemed to be his or her Surviving Spouse, if there is a
Surviving Spouse;

(ii) the Annuity Starting Date for purposes of determining a benefit under the
Underlying Pension Plan or Transferee SRP, as the case may be, shall be deemed
to be the same date as the SEPP Annuity Starting Date;

(iii) the benefit under the Underlying Pension Plan or Transferee SRP shall be
deemed to be payable as a single life annuity, or, if the Participant is married
on his or her Annuity Starting Date, as an actuarially equivalent 100% joint and
survivor annuity;

(iv) the vesting provisions of the Replaced Plan shall apply to the SEPP
Benefit;

(v) if the Participant’s Annuity Starting Date is prior to such Participant’s
death and Normal Retirement Date, and if the Participant is eligible for an
early retirement benefit under the terms of the Underlying Pension Plan or
Transferee SRP as of the SEPP Annuity Starting Date, then the SEPP Benefit shall
be based upon such Participant’s early or normal retirement benefit under

 

9



--------------------------------------------------------------------------------

the applicable Underlying Pension Plan and Replaced Plan, whichever amount
results in the largest payment (in the case of a lump sum) or payments (in the
case an annuity form of payment) under the SEPP. If the SEPP Annuity Starting
Date results from a Change in Control, then for purposes of applying the
immediately preceding sentence it shall be assumed that the Participant
terminated employment on the SEPP Annuity Starting Date;

(vi) if the Participant is an Ineligible Participant as of the SEPP Annuity
Starting Date, then for purposes of calculating the Unlimited Accrued Benefit
under Section 3.1(a): (A) the Benefit Limit shall apply; and (B) the
Compensation Limit shall apply for any plan year of the applicable Underlying
Pension Plan during which the Participant was an Ineligible Participant on any
day of that plan year;

(vii) if the benefit as computed under this Section is negative, then no payment
is due to or from the Participant.

3.2 Grandfathered Accrued Benefits

Notwithstanding anything in the SEPP to the contrary, the Participant’s
Grandfathered Accrued Benefits shall be paid at the time and in the form that is
in accordance with the terms of the Replaced Plans on December 31, 2004, and any
Participant elections made pursuant to such terms.

3.3 Transition Benefits—Pre-2007 SEPP Annuity Starting Dates

(a) Subject to Section 3.3(c), if an Annuity Starting Date would have occurred
with respect to a Participant during 2005 or 2006 under a Replaced Plan, then
such date shall be the Participant’s SEPP Annuity Starting Date.

(b) If the SEPP Annuity Starting Date with respect to a Participant Transition
Benefit is before January 1, 2007, then (i) such Participant’s vested SEPP
Benefit shall be paid in the form provided in the applicable Replaced Plan, to
the extent the SEPP Benefit does not exceed the benefits that would have been
provided under such Replaced Plan but for this restatement; and (ii) to the
extent the vested SEPP Benefit exceeds the benefits that would have been
provided under such Replaced Plan but for this restatement, such excess vested
SEPP Benefit shall be paid in the form set forth in Section 3.4(b).

(c) Notwithstanding the other provisions of this Section 3.3, if a Change in
Control occurs before January 1, 2007: (i) the SEPP Annuity Starting Date shall
be the date of such Change in Control; and (ii) the vested, accrued but unpaid
SEPP Benefit of all Participants shall be paid in a single lump sum payment as
soon as is administratively practicable following such Change in Control, but in
no event later than the earlier of December 31, 2006, or five business days
following the Change in Control.

 

10



--------------------------------------------------------------------------------

3.4 Manner of Payment

(a) SEPP Annuity Starting Date. Subject to Sections 3.2 and 3.3, the SEPP
Annuity Starting Date with respect to such Participant shall be the earliest of
the following:

(i) the last day of the month during which the Participant dies;

(ii) the date of the consummation of a Change in Control;

(iii) the last day of the month during which occurs the later of (A) the
Participant’s attainment of his or her Earliest Retirement Date or (B) the
earlier of (1) Participant’s Separation from Service or (2) a fixed date (e.g.,
the attainment of age 65) as elected by the Participant; or

(iv) in the case of a Participant who was a participant in the Roadway
401(a)(17) Plan or Roadway Excess Plan and who was a Participant on the
Effective Date, the last day of the month during which Separation from Service
occurs.

(b) Form of Payments. Subject to Sections 3.2 and 3.3, a Participant’s vested
SEPP Benefit shall be paid in a lump sum, except that if a Participant was a
participant under a Yellow Agreement or first becomes a Participant after the
Effective Date, and if such Participant’s SEPP Annuity Starting Date occurs
before death, then the vested SEPP Benefit will not be paid in a lump sum if
such Participant elects that such SEPP Benefit shall be paid in a form of
annuity that is available under the applicable Underlying Pension Plan. For
purposes of this subsection (b), the terms of the Underlying Pension Plan on the
Effective Date shall apply and any amendments thereto shall be disregarded. If a
Participant fails to elect to receive his or her benefits in a certain form of
payment under this SEPP, the Participant’s benefit shall be paid in a single
lump sum payment.

(c) Death Benefit. If a married Participant dies before the occurrence of such
Participant’s SEPP Annuity Starting Date, and has a Surviving Spouse, the SEPP
Benefit for such Spouse shall be the amount set forth in Section 3.1. If a
Participant dies before the occurrence of a SEPP Annuity Starting Date and if no
SEPP Benefit is payable to a Surviving Spouse in accordance with Section 3.1,
then no benefit will be payable pursuant to this SEPP with respect to such
Participant. If a Participant dies after the occurrence of such Participant’s
SEPP Annuity Starting Date, then any benefit payable to his or her Beneficiary
shall be determined solely under the terms of the form of payment of the SEPP
Benefit that commenced as of the SEPP Annuity Starting Date. For example, if
such Participant received a lump sum payment of his or her SEPP Benefit as of
his or her SEPP Annuity Starting Date, then no death benefit would be paid under
this SEPP.

(d) Change in Control. Notwithstanding the other provisions of this
Section 3.3(c), if a Change in Control occurs after 2006, the vested, accrued
but unpaid SEPP Benefit of all Participants shall be paid in a single lump sum
payment as soon as is administratively practicable following such Change in
Control but in no event later than 30 days after the effective date of the
Change in Control.

 

11



--------------------------------------------------------------------------------

(e) Lump Sum Payment of Small Amounts. Notwithstanding any other provision of
the SEPP to the contrary, each Participant (a) who does not die before the SEPP
Annuity Starting Date and (b) whose vested benefit at the time of a distribution
to him has a Present Value of less than or equal to $10,000.00, shall be paid in
the form of a lump sum payment in cash. A surviving Spouse or other Beneficiary
of a Participant whose vested benefit has a Present Value of less than or equal
to $10,000.00 at the time of the Participant’s death shall be paid in the form
of a lump sum payment in cash.

3.5 Time of Payment

(a) In General. Except as otherwise provided in this SEPP, the Participant’s
benefit under the SEPP shall be paid on or commence to be paid on the
Participant’s SEPP Annuity Starting Date or as soon as administratively
practicable thereafter. Thereafter, monthly annuity payments, if any, shall be
made on the first day of each month following the month in which the Annuity
Starting Date occurs. Notwithstanding the foregoing, payments pursuant to this
Section shall be made or commence on or before the later of the end of the
calendar year in which the Annuity Starting Date occurred or the fifteenth day
of the third month following the month in which the Annuity Starting Date
occurred.

(b) Delay Related to Certain Annuity Starting Dates. Notwithstanding anything to
the contrary in this SEPP, payments due to Separation from Service may not be
made before the date which is six (6) months after the date of Separation from
Service (a “Six-Month Delay”). In the event of a Six-Month Delay, the SEPP
Benefits that would have been paid during such delay if the delay had not been
imposed, shall be paid in a lump sum as soon as is administratively practicable
following the expiration of the Six-Month Delay and any other SEPP Benefits to
be paid after the end of the Six Month Delay shall be paid in accordance with
the terms of this SEPP.

3.6 Payment Elections

(a) Initial Payment Elections. Except as provided below, any election under
Sections 3.3 and 3.4 with respect to the SEPP Annuity Starting Date or the form
of payment of SEPP Benefits (an “Initial Payment Election”) by a Participant who
became a Participant prior on or before December 31, 2006 must be received by
the Administrator before such Participant’s Annuity Starting Date and no later
than December 31, 2006. An Initial Payment Election by a Participant who becomes
a Participant after 2006 must be received by the Administrator before the
earliest of: (i) effective date of such Participant’s SEPP eligibility; or
(ii) the effective date of such Participant’s eligibility for any other
“nonqualified deferred compensation plan” (as that term is defined under
section 409A of the Code) that must be aggregated with the SEPP for purposes of
section 409A of the Code. The last timely Initial Payment Election received by
the Administrator shall be irrevocable, unless changed in accordance with
Section 3.6(a). Any Initial Payment Election that is not timely received shall
be treated as not having

 

12



--------------------------------------------------------------------------------

been made and the Participant shall be deemed to have elected a lump sum payment
of his or her benefit under the SEPP and shall be deemed to have made no fixed
date election as permitted under Section 3.4(a)(iii).

(b) Change in Payment Election. A Participant may change his or her scheduled
SEPP Annuity Starting Date or form of payment, but any such change must be in
accordance with this subsection (a “Change in Payment Election”). Subject to the
following terms of this subsection, a scheduled SEPP Annuity Starting Date (the
“Existing ASD”) may be changed to either: (i) a SEPP Annuity Starting Date
permitted by the terms of the SEPP; or (ii) an SEPP Annuity Starting Date that
is a fixed period following the Existing ASD that is permitted by the
Administrator (the new Annuity Starting Date shall be the “New ASD”). Except in
the case of death, the New ASD must be at least five (5) years after the
Existing ASD. If the Participant makes a Change in Payment Election and fails to
elect a New ASD, then the Change in Payment Election shall be ineffective. Any
change in form of payment must be to a form permitted with respect to the
applicable SEPP Annuity Starting Date. Any election to change the Existing ASD
or to change from a lump sum form of payment to an annuity form, or vice versa:
(i) must be received by the Administrator at least 12 months prior to the
Existing ASD; and (ii) shall not take effect until at least 12 months after the
date on which the Change in Payment Election is received by the Administrator. A
change from one form of an annuity to another form of annuity that is
Actuarially Equivalent shall not constitute a change in form of payment and may
be made at any time before the SEPP Annuity Starting Date.

Notwithstanding the foregoing, with respect to Non-Grandfathered Accrued
Benefits, on or before December 31, 2006, a Participant may make a Change in
Payment Election provided that such Change in Payment Election does not cause
(1) an amount with an Existing ASD that occurs within the calendar year 2006 to
have a New ASD that occurs on or after January 1, 2007 or (2) an amount with an
Existing ASD that occurs on or after January 1, 2007 to have a New ASD that
occurs within the calendar year 2006.

3.7 Miscellaneous SEPP Benefit Rules

(a) Actuarial Equivalence. The amount of payment in any form shall be the
Actuarial Equivalent of the SEPP Benefit.

(b) Forfeiture. A Participant’s SEPP Benefit shall be and become vested when and
to the extent the Participant’s benefits under the applicable Underlying Pension
Plan are vested, and shall be forfeited when and to the extent the Participant’s
benefits under the applicable Underlying Pension Plan are forfeited.

(c) No Interest. No interest or earnings shall be paid or owed on any payments
that are delayed or not timely paid.

(d) Medium of Payment. All payments under the SEPP shall be in cash.

 

13



--------------------------------------------------------------------------------

3.8 Replacement of Replaced Plans.

As of the Effective Date, the Replaced Plans are hereby frozen with respect to
any individual who was a Participant in such Replaced Plans prior to the
Effective Date (“Grandfathered Participant”). With respect to any Participant
who is not a Grandfathered Participant or with respect to Non-Grandfathered
Accrued Benefits of a Grandfathered Partcipant, the Replaced Plans are hereby
amended and restated in the form of this SEPP. Notwithstanding the foregoing,
the SEPP is not intended to be a material modification of any of the Replaced
Plans with respect to Grandfathered Accrued Benefits, and, any provision of the
SEPP that is considered to be a material modification of any Replaced Plan shall
be retroactively amended to the extent required to prevent such provision from
being considered a material modification of the Replaced Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

FUNDING

4.1 General Funding

The Company may set aside assets in a trust or other funding arrangement as it,
or its delegate, deems appropriate to anticipate benefit liabilities
accumulating under this SEPP; provided that such arrangement is not considered
“funded” for purposes of the Code and ERISA and does not violate section 409A(b)
of the Code or a successor thereto. Accordingly, the assets of any such
arrangement shall be subject to the claims of the Participating Employer’s
creditors in the event of the Participating Employer’s insolvency. No portion of
any funds set apart pursuant to this Article shall be the property of
Participants, Beneficiaries, or Spouses until distribution thereof has been made
to such individual nor will such Participant, Beneficiary, or Spouse have any
beneficial interest in such property. Further, the rights of a Participant,
Beneficiary, or Spouse shall be limited to those of a general, unsecured
creditor of the Participating Employer who has a claim equal to the value of the
Participant’s SEPP Benefit. Benefits under this SEPP will be payable from the
general assets of the Participating Employer, or from such other funding vehicle
established for such purpose as described above, or both. Except as may be
otherwise determined by the Committee in its sole discretion pursuant to this
Article, neither the Participating Employer, the Administrator nor any other
person shall have any duty to set apart or invest any funds for the purpose of
providing benefits pursuant to the terms of the SEPP.

4.2 Corporate Obligation

Neither the Company’s officers nor any member of the Board in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant. Each Participant and other
person entitled at any time to payments hereunder shall look solely to the
assets of the Company for such payments as an unsecured, general creditor.
Neither the Company nor any of its officers nor any member of the Board shall be
under any liability or responsibility for failure to realize any of the
objectives or purposes of the SEPP by reason of the insolvency of the Company.

 

15



--------------------------------------------------------------------------------

ARTICLE 5

GENERAL MATTERS

5.1 Amendments

The SEPP may be amended by action of the Board or its delegated representative,
without the consent of any Participant, in whole or in part, from time to time,
and at any time, provided, however, that the Present Value of any vested benefit
may not be diminished; and provided, further, that no amendment shall be made to
the SEPP with respect to any Grandfathered Accrued Benefits unless such
amendment explicitly provides that it is applicable to Grandfathered Accrued
Benefits.

5.2 Termination

The SEPP may be terminated by action of the Board or its delegated
representative, without the consent of any Participant, in whole or in part and
at any time within the 12-month period following the consummation of a Change in
Control or as otherwise permitted under section 409A of the Code. If the SEPP is
terminated, all accrued benefits under the SEPP shall immediately fully vest.
Distributions to Participants would then commence in the manner and at the time
as determined by the Administrator, in its sole discretion, and as permitted by
section 409A of the Code.

5.3 Certifications

Information to be supplied or written notices to be made or consents to be given
by the Company pursuant to any provision of this SEPP may be signed in the name
of the Company by any other officer who has been authorized to make such
certification or to give such notices or consents.

 

16



--------------------------------------------------------------------------------

ARTICLE 6

PLAN ADMINISTRATION

6.1 SEPP Administrator

The SEPP shall be administered by the Administrator. The Administrator may adopt
such rules and appoint such subcommittees as it deems desirable for the conduct
of its affairs and the administration of the SEPP. The Administrator may
delegate specific duties and authority to one or more parties designated by the
Administrator. All parties serving as Administrator shall serve in such capacity
without separate compensation for services related to the SEPP.

6.2 Powers of the Administrator

In carrying out its duties with respect to the general administration of the
SEPP, the Administrator has, in addition to any other powers conferred by the
SEPP or by law, the following powers:

(a) to determine all questions relating to eligibility to participate in the
SEPP;

(b) to compute and certify to any appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;

(c) to maintain all records necessary for the administration of the SEPP that
are not maintained by the Company or other appropriate party;

(d) to interpret the provisions of the SEPP and to make and publish such rules
for the administration of the SEPP as are not inconsistent with the terms
thereof;

(e) to establish and modify the method of accounting for the SEPP and any trust;

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

(g) to perform other acts necessary and proper for the administration of the
SEPP, except those that are to be performed by any appropriate party.

6.3 Claims Procedure

A Participant, Spouse, Beneficiary or other person (hereinafter referred to as
“Claimant”) may file a written claim with the Administrator or its delegate
setting forth his or her claim. Any such claim shall be signed by the Claimant
and shall be considered filed on the date the claim is received by the Company
or prescribed addressee. The claim must be addressed as prescribed by the
Company. If a Claimant shall fail to file a claim in accordance with the
procedures described herein, such Participant shall have no right to review and
shall have no right to bring action in any court related to such claim, any such
claim shall be deemed denied and the denial of the claim shall become final and
binding on all persons for all purposes.

 

17



--------------------------------------------------------------------------------

(a) Administrator Action

The Administrator or its delegate shall, within 90 days after its receipt of
such claim, make its determination. However, in the event that special
circumstances require an extension of time for processing the claim, the
Administrator or its delegate shall provide such Claimant with its determination
not later than 180 days after receipt of the Claimant’s claim, but, in such
event, the Administrator or its delegate shall furnish the Claimant, within 90
days after its receipt of such claim, written notification of the extension
explaining the circumstances requiring such extension and the date that it is
anticipated that such written statement will be furnished. In the event the
claim is denied, the Administrator or its delegate shall provide such Claimant a
written statement of the Adverse Benefit Determination, as defined in
subsection (d) below. The notice of Adverse Benefit Determination shall be
delivered or mailed to the Claimant by certified or registered mail to his or
her last known address, which statement shall contain the following:

(i) the specific reason or reasons for Adverse Benefit Determination;

(ii) a reference to the specific provisions of the SEPP upon which the Adverse
Benefit Determination is based;

(iii) a description of any additional material or information that is necessary
for the Claimant to perfect the claim;

(iv) an explanation of why that material or information is necessary; and

(v) an explanation of the review procedure provided below, including applicable
time limits and a notice of a Claimant’s rights to bring a legal action under
ERISA after an Adverse Benefit Determination on appeal.

(b) Procedures for Appealing an Adverse Benefit Determination

Within 60 days after receipt of a notice of an Adverse Benefit Determination as
provided above, if the Claimant disagrees with the Adverse Benefit
Determination, the Claimant, or his or her authorized representative, may
request, in writing, that the Administrator or its delegate review his or her
claim and may request to appear before the Administrator or its delegate for
such review. If the Claimant does not request a review of the Adverse Benefit
Determination within such 60 day period, he shall be barred and stopped from
appealing the Administrator’s or its delegate’s Adverse Benefit Determination,
such Adverse Benefit Determination shall become final and binding on all persons
for all purposes and the Claimant shall have no right to bring action in any
court related to such Adverse Benefit Determination. The appeal shall be filed
with the Administrator or prescribed addressee at the address prescribed by the
Company, and it shall be considered filed on the date it is received by the
prescribed addressee.

The Claimant shall have the right to:

(i) submit written comments, documents, records and other information relating
to the claim for benefits;

 

18



--------------------------------------------------------------------------------

(ii) request, free of charge, reasonable access to, and copies of all documents,
records and other information relevant to his or her claim for benefits. For
this purpose, a document, record, or other information is treated as “relevant”
to the Claimant’s claim if it: (i) was submitted, considered, or granted in the
course of making the benefit determination, regardless of whether such document,
record or other information was relied on in making the benefit determination;
or (ii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination; and a review that takes into
account comments, documents, records, and other information submitted by the
Claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial benefit determination.

(c) Response on Appeal

Within 60 days after receipt by the Administrator or its delegate of a written
application for review of a Claimant’s claim, the Administrator or its delegate
shall notify the Claimant of its decision by delivery or by certified or
registered mail to his or her last known address; provided, however, in the
event that special circumstances require an extension of time for processing
such application, the Administrator or its delegate shall so notify the Claimant
of its decision not later than 120 days after receipt of such application.

In the event the Administrator’s or its delegate’s decision on appeal is adverse
to the Claimant, the Administrator or its delegate shall issue a written notice
of an Adverse Benefit Determination on Appeal that will contain all of the
following information, in a manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the Adverse Benefit Determination on Appeal;

(ii) reference to specific SEPP provisions on which the benefit determination is
based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits; and a statement
describing any voluntary appeal procedures offered by the SEPP and the
Claimant’s right to obtain the information about such procedures.

(d) Definition

As used herein, the term “Adverse Benefit Determination” shall mean a
determination that results in any of the following: the denial, reduction, or
termination of, or a failure to provide or make payment (in whole or in part)
for, a benefit, including any such denial, reduction, termination, or failure to
provide or make payment that is based on a determination of the Claimant’s
eligibility to participate in the SEPP (or lack thereof).

 

19



--------------------------------------------------------------------------------

6.4 Expenses

The members of the Administrator serve without separate compensation for
services related to this Plan. All expenses of the Administrator related to this
Plan to be paid by the Company.

6.5 Standard of Judicial Review

The Administrator and Committee have full and absolute discretion in the
exercise of each and every aspect of the rights, power, authority and duties
retained or granted them under the SEPP, including without limitation, the
authority to determine all facts, to interpret the SEPP, to apply the terms of
the SEPP to the facts determined, to make decisions based upon those facts and
to make any and all other decisions required of it by the SEPP, such as the
right to benefits, the correct amount and form of benefits, the determination of
any appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in the SEPP. Notwithstanding any provision of law, or any
explicit or implicit provision of this document, any action taken, or finding,
interpretation, ruling or decision made by the Administrator or Committee in the
exercise of any of its rights, powers, authority or duties under the SEPP shall
be final and conclusive as to all parties, including without limitation all
Participants, former Participants and Beneficiaries, regardless of whether the
Committee, Administrator, or any member thereof may have an actual or potential
conflict of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision. No final action, finding, interpretation,
ruling or decision of the Administrator or Committee shall be subject to de novo
review in any judicial proceeding. No final action, finding, interpretation,
ruling or decision of the Administrator or Committee may be set aside unless it
is held to have been arbitrary and capricious by a final judgment of a court
having jurisdiction with respect to the issue.

 

20



--------------------------------------------------------------------------------

ARTICLE 7

ADOPTION OF PLAN BY OTHER EMPLOYERS

7.1 Adoption Procedure

With the written approval of the Committee, any Affiliated Employer may adopt
the SEPP by appropriate action of its board of directors or noncorporate
counterpart, as evidenced by a written instrument executed by an authorized
officer of such entity or an executed adoption agreement (approved by the board
of directors or noncorporate counterpart of the Affiliate), agreeing to be bound
by all the terms, conditions and limitations of the SEPP except those, if any,
specifically described in the adoption instrument, and providing all information
required by the Sponsor. The Committee and a Participating Employer may agree to
incorporate specific provisions relating to the operation of the SEPP that apply
to the Participating Employer only and shall become, only as to such
Participating Employer and its employees, a part of the SEPP.

7.2 Effect of Plan Amendment

The provisions of the SEPP may be modified so as to increase the obligations of
a Participating Employer only with the consent of such Participating Employer,
which consent shall be conclusively presumed to have been given by such
Participating Employer unless the Participating Employer gives the Sponsor
written notice of its rejection of the amendment within 30 days after the
adoption of the amendment.

7.3 Powers Reserved by Sponsor

The provisions of the SEPP shall apply separately and equally to each
Participating Employer and its employees in the same manner as is expressly
provided for the Company and its employees, except that the power to appoint or
otherwise affect the Committee and the power to amend or terminate the SEPP
shall be exercised exclusively by the Sponsor. In addition, the power to
designate Employees (including Employees of Affiliated Employers) as Eligible
Employees shall be exercised only by the Committee. The Sponsor shall act as the
agent for each Affiliated Employer that adopts the SEPP for all purposes of
administration thereof, and shall be the “plan administrator” of the SEPP within
the meaning of ERISA.

7.4 Termination of Participation

(a) Any Participating Employer may, by appropriate action of its board of
directors or noncorporate counterpart, terminate its participation in the SEPP.
Moreover, the Sponsor may, in its discretion, terminate a Participating
Employer’s participation in the SEPP at any time.

(b) The SEPP will terminate with respect to any Participating Employer that has
adopted the SEPP pursuant to this Article if the Participating Employer ceases
to be an Affiliated Employer or revokes its adoption of the SEPP by resolution
of its board of directors or noncorporate counterpart evidenced by a written
instrument executed by an authorized officer of the Participating Employer. If
the SEPP terminates with respect to any Participating Employer, the employees of
that Participating Employer will no longer be Eligible Employees.

 

21



--------------------------------------------------------------------------------

7.5 Single Plan

For purposes of the Code and ERISA, the SEPP as adopted by the Participating
Employers shall constitute a single plan rather than a separate plan of each
Participating Employer.

7.6 No Joint Venture Implied.

The document which evidences the adoption of the SEPP by a Participating
Employer shall become a part of the SEPP. However, neither the adoption of the
SEPP by a Participating Employer nor any act performed by it in relation to the
SEPP shall ever create a joint venture or partnership relation between it and
the Company or any other Affiliated Employer.

 

22



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 SEPP Not a Contract of Employment

The adoption and maintenance of the SEPP does not constitute a contract between
the Company or an Affiliated Employer and any Participant or to be a
consideration for the employment of any person. Nothing herein contained gives
any Participant the right to be retained in the employ of the Company or an
Affiliated Employer or derogates from the right of the Company or an Affiliated
Employer to discharge any Participant at any time without regard to the effect
of such discharge upon his or her rights as a Participant in the SEPP.

8.2 No Rights Under SEPP Except as Set Forth Herein

Nothing in this SEPP, express or implied, is intended, or shall be construed, to
confer upon or give to any person, firm, association, or corporation, other than
Participants, Spouses, Beneficiaries, Participating Employers, and their
successors in interest, any right, remedy, or claim under or by reason of this
SEPP or any covenant, condition, or stipulation hereof, and all covenants,
conditions and stipulations in this SEPP, by or on behalf of any Participant,
Spouse, Beneficiary or Participating Employer, are for the sole and exclusive
benefit of such parties.

8.3 Other Benefit Plans

This SEPP shall not alter, enlarge or diminish any person’s employment rights or
obligations or rights or obligations under an Underlying Pension Plan, or any
other plan. It is specifically contemplated that one or more of the Underlying
Pension Plans may, from time to time, be amended and possibly terminated. This
SEPP shall not preclude any such amendments or terminations.

8.4 Withholding of Taxes

The Company shall cause taxes to be withheld from payments distributed under the
SEPP as required by all applicable law. In addition, the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, and local income,
employment or excise taxes, domestic or foreign, required by law or regulation
to be withheld with respect to any taxable event arising as a result of any
deferral, accrual, vesting or distribution under the SEPP. No amounts shall be
distributed from the SEPP until the Company has withheld, or received payment
of, an amount sufficient to cover all sums due, including federal, state or
local income, employment or excise taxes, domestic or foreign, with respect to
that distribution. With respect to federal employment taxes, sections 3121(v)(2)
and 3306(r)(2) of the Code shall apply to amounts deferred or accrued under the
SEPP.

8.5 Severability

In the event that any provision of this Plan, or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Plan will continue in full force and
effect and the application of such provision will be interpreted so as
reasonably to effect the intent of the Company in establishing the SEPP.

 

23



--------------------------------------------------------------------------------

8.6 Defined Terms

Words and phrases used in this SEPP with initial capital letters, that are
defined in the Underlying Pension Plan and are not separately defined in this
SEPP, shall have the meaning ascribed to them in the Underlying Pension Plan
unless in the context in which they are used it would be clearly inappropriate
to do so.

8.7 Rules of Document Construction

Whenever appropriate, words used herein in the singular may be read in the
plural, or words herein in the plural may be read in the singular; the masculine
may include the feminine; and the words “hereof,” “herein,” or “hereunder” or
other similar compounds of the word “here” shall mean and refer to the entire
SEPP and not to any particular paragraph or Section of this SEPP unless the
context clearly indicates to the contrary. The titles given to the various
Sections of this SEPP are inserted for convenience of reference only and are not
part of this SEPP, and they shall not be considered in determining the purpose,
meaning, or intent of any provision hereof. Notwithstanding anything apparently
to the contrary contained in this SEPP, the SEPP shall be construed and
administered to prevent the duplication of benefits provided under this SEPP and
any other qualified or nonqualified plan maintained in whole or in part by the
Company.

8.8 Service of Process

In the absence of any designation to the contrary by the Company, the Secretary
of the Company or its delegate is designated as the appropriate and exclusive
agent for the receipt of service of process directed to the SEPP in any legal
proceeding, including arbitration, involving the SEPP.

8.9 Limited Benefits

Except to the extent provided in Section 3.1, this SEPP shall not provide any
benefits determined with respect to any defined contribution or defined benefit
plan.

8.10 Errors in Computations

Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of any benefit payable to or with respect to any
Participant resulting from any misstatement of fact made by the Participant or
by or on the behalf of any survivor to whom such benefit shall be payable,
directly or indirectly, to the Company, and used by the Company in determining
the benefit. The Company shall not be obligated or required to increase the
benefit payable to or with respect to such Participant which, on discovery of
the misstatement, is found to be understated as a result of such misstatement of
the Participant. However, the benefit of any Participant which is overstated by
reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment).

 

24



--------------------------------------------------------------------------------

8.11 Payments to Minors and Incompetents

If any Participant, Spouse, or Beneficiary entitled to receive any benefits
hereunder is a minor or is deemed by the Administrator or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, they
will be paid to such person or institution as the Administrator may designate or
to the duly appointed guardian. Such payment shall, to the extent made, be
deemed a complete discharge of any such payment under the SEPP.

8.12 Non-Alienation of Benefits

No amount payable to, or held under the SEPP for the account of, any
Participant, Spouse or Beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge the same shall be void; nor shall any amount payable
to, or held under the SEPP for the account of, any Participant, Spouse or
Beneficiary be in any manner liable for such Participant’s, Spouse’s or
Beneficiary’s debts, contracts, liabilities, engagements, or torts, or be
subject to any legal process to levy upon or attach, except as may be required
under applicable law. Notwithstanding the foregoing, the Administrator will
comply with a domestic relations order issued in connection with a divorce of a
Participant to the extent the Administrator determines that such order would
satisfy the requirements of a QDRO if the SEPP were a qualified pension plan
under section 401(a) of the Code.

8.13 References To Laws

Any reference in this SEPP to a statute or regulation shall be considered also
to mean and refer to any subsequent amendment or replacement of that statute or
regulation.

8.14 Governing Law

The validity, interpretation, construction and performance of this SEPP shall,
except to the extent preempted by federal law, be construed and enforced in
accordance with the laws of the State of Delaware without regard to its
conflicts of law principles.

8.15 ERISA Status

This SEPP is adopted with the understanding that it is an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated Employees as provided in
Sections 201(2), 301(3), and 401(a)(l) of ERISA. Each provision shall be
interpreted and administered accordingly.

8.16 Internal Revenue Code Status

The SEPP is intended to be a nonqualified deferred compensation arrangement and
is not intended to meet the requirements of section 401(a) of the Code. The SEPP
is intended to meet the requirements of section 409A of the Code and may be
administered in a manner that is intended to meet those requirements and shall
be construed and interpreted in accordance with such intent. To the extent that
a deferral, accrual, vesting or payment of an amount under the SEPP is subject
to section 409A of the Code, except as the Committee otherwise determines in

 

25



--------------------------------------------------------------------------------

writing, the amount deferred, accrued, vested or paid in a manner that will meet
the requirements of section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the deferral, accrual, vesting
or payment shall not be subject to the excise tax applicable under section 409A
of the Code. Any provision of the SEPP that would cause the deferral, accrual,
vesting or payment of an amount under the SEPP to fail to satisfy section 409A
of the Code shall be amended (in a manner that as closely as practicable
achieves the original intent of the SEPP) to comply with section 409A of the
Code on a timely basis, which may be made on a retroactive basis, in accordance
with regulations and other guidance issued under section 409A of the Code. In
the event additional regulations or other guidance is issued under section 409A
of the Code or a court of competent jurisdiction provides additional authority
concerning the application of section 409A of the Code with respect to the
distributions under the SEPP, then the provisions of the SEPP regarding
distributions shall be amended to permit such distributions to be made at the
earliest time permitted under such additional regulations, guidance or authority
that is practicable and achieves the original intent of the SEPP.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, YRC Worldwide Inc. has executed this document by its duly
authorized officer this 19th day of July, 2006.

 

YRC WORLDWIDE INC. By:  

/s/ HAROLD D. MARSHALL

  Harold D. Marshall   Vice President – Employee Benefits

 

27